Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 1st day of December, 2007 by and between THE
BUCKHEAD COMMUNITY BANK (the “Employer”), a state bank organized under the laws
of the State of Georgia; and ANDREW K. WALKER, a resident of the State of
Georgia (the “Executive”).

RECITALS:

Pursuant to that certain Agreement and Plan of Reorganization dated as of
March 1, 2007, as amended, by and among the Company (as defined below), the
Bank, Allied Bancshares, Inc., and the First National Bank of Forsyth County
(the “Merger Agreement”), the Employer has become the successor employer of the
Executive.

Executive is a valuable member of Employer’s management team, and, as a
condition to the consummation of the transactions provided for in the Merger
Agreement, Executive and Employer have agreed to enter into this Agreement.

The Employer desires to employ the Executive as a Regional President of the
Employer and the Executive desires to accept such employment.

In consideration of the above promises and the mutual agreements hereinafter set
forth, the parties hereby agree as follows:

1. Definitions. Whenever used in this Agreement, the following terms and their
variant forms shall have the meaning set forth below:

1.1 “Affiliate” shall mean any business entity which controls the Employer, is
controlled by or is under common control with the Employer.

1.2 “Agreement” shall mean this Agreement and any exhibits incorporated herein
together with any amendments hereto made in the manner described in this
Agreement.

1.3 “Area” shall mean the geographic area encompassed by Forsyth, Fulton and
Hall Counties in the State of Georgia. It is the express intent of the parties
that the Area as defined herein is the area where the Executive performs
services on behalf of the Employer under this Agreement.

1.4 “Business of the Employer” shall mean the business conducted by the
Employer, which is the business of commercial banking.

1.5 “Cause” shall mean:

1.5.1 With respect to termination by the Employer:

(a) a material breach of the terms of this Agreement by the Executive,
including, without limitation, failure by the Executive to perform his duties
and responsibilities in the manner and to the extent required under this
Agreement, which



--------------------------------------------------------------------------------

remains uncured after the expiration of thirty (30) days following the delivery
of written notice of such breach to the Executive by the Chief Executive Officer
of the Employer;

(b) conduct by the Executive that amounts to fraud, dishonesty or gross and
willful misconduct in the performance of his duties and responsibilities
hereunder;

(c) arrest for, charged in relation to (by criminal information, indictment or
otherwise), or conviction of the Executive during the Term of a felony or a
crime involving breach of trust or moral turpitude;

(d) conduct by the Executive that amounts to gross and willful insubordination
or inattention to his duties and responsibilities hereunder; or

(e) the receipt of any form of notice, written or otherwise, that any regulatory
agency having jurisdiction over the Employer intends to institute any form of
formal or informal regulatory action against the Executive or the Employer,
provided that the Chief Executive Officer of the Employer determines in good
faith that such action involves acts or omission by or under the direct
supervision of the Executive or that termination of the Executive could
materially advance the Employer’s compliance with the purpose of the action or
would materially assist the Employer in avoiding or reducing the restrictions or
adverse effects to the Employer related to the regulatory action.

1.5.2 With respect to termination by the Executive,

(a) a material reduction, without the written consent of the Executive, in the
Executive’s title, position or responsibilities (including reporting
responsibilities) at any time after the Effective Date; provided that Cause
under this Subsection (a) excludes an isolated, insubstantial or inadvertent
action not taken in bad faith and which is remedied by the Employer promptly
after receipt of notice thereof given by the Executive;

(b) a reduction, without the written consent of the Executive, in the
Executive’s Base Salary as in effect on the Effective Date or as the same may be
increased from time to time, or any failure to pay the Executive any Base Salary
to which he is entitled within ten (10) days of the date due;

(c) the failure by the Employer to continue in effect (without reduction in
benefit level and/or reward opportunities) any compensation or employee benefit
plan (exclusive of any employee welfare benefit plan or fringe benefit of any
type) in which the Executive participated immediately following the Effective
Date, or at any time thereafter, that is material to the Executive’s total
compensation, unless (1) an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such reduction, or
(2) the Executive’s participation therein (or in such substitute alternative
plan) is on a basis not materially less favorable, both in terms of the amount
of benefits provided and the level of the Executive’s participation therein
relative to other similarly situated participants;



--------------------------------------------------------------------------------

(d) any failure by the Employer to comply with and satisfy Section 13 of this
Agreement; or

(e) the material breach by the Employer of any provision of this Agreement,
excluding an isolated, insubstantial or inadvertent action not taken in bad
faith and which is remedied by the Employer promptly after receipt of notice
thereof given by the Executive.

The Employer shall have an opportunity to cure any claimed event of Cause within
thirty (30) days of notice from the Executive. The Employer shall notify the
Executive of the cure of any claimed event of Cause and the manner in which such
cure was effected, and, if cured, any notice of termination delivered by the
Executive based on such claimed Cause shall be deemed withdrawn and shall not be
effective to terminate this Agreement.

1.6 “Change of Control” means any one of the following events:

(a) the acquisition by any individual, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934 (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of voting securities of the Company
or the Employer where such acquisition causes any such Person to own more than
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Company or the Employer, as applicable, (the “Outstanding Voting Securities”);
provided, however, that for purposes of this Section 1.6(a), the following shall
not be deemed to result in a Change of Control, (1) any acquisition directly
from the Company or the Employer of its own securities, unless such a Person
subsequently acquires additional shares of Outstanding Voting Securities other
than from the Company or Employer, as the case may be, in which case any such
subsequent acquisition shall be deemed to be a Change of Control; or (2) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Employer or any Affiliate;

(b) within any twelve-month period, the persons who were directors of the
Company or the Employer immediately before the beginning of such twelve-month
period (the “Incumbent Directors”) shall cease to constitute at least a majority
of such board of directors, provided that any director who was not a director at
the beginning of such twelve-month period shall be deemed to be an Incumbent
Director if that director were elected to such board of directors by, or on the
recommendation of or with the approval of, at least two-thirds (2/3) of the
directors who then qualified as Incumbent Directors; and provided further that
no director whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of directors shall be
deemed to be an Incumbent Director;

(c) a reorganization, merger or consolidation, with respect to which persons who
were the shareholders of the Company or the Employer immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote in the
election of directors of the reorganized, merged or consolidated entity’s then
Outstanding Voting



--------------------------------------------------------------------------------

Securities, excluding any such transaction involving an entity which immediately
before such transaction was controlling, controlled by, or under common control
with the Company;

(d) the sale or transfer of more than fifty percent (50%) of the Outstanding
Voting Securities of the Company or the Employer by the holders thereof in any
one transaction or a series of related transactions occurring within a one-year
period, other than to an entity which immediately prior to such sale or
transfer, was controlling, controlled by or under common control with the
Company or to any Person or group of Persons who immediately before the sale or
transfer owned, directly or indirectly, more than fifty percent (50%) of the
Outstanding Voting Securities of the Company; or

(e) the sale, transfer or assignment of all or substantially all of the assets
of the Company or the Employer to any third party.

1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

1.8 “Company” Buckhead Community Bancorp, Inc., a bank holding company organized
under the laws of the State of Georgia.

1.9 “Competing Business” shall mean any business engaged in the Business of the
Employer.

1.10 “Confidential Information” means data and information relating to the
business of the Employer (which does not rise to the status of a Trade Secret)
which is or has been disclosed to the Executive or of which the Executive became
aware as a consequence of or through the Executive’s relationship to the
Employer and which has value to the Employer and is not generally known to its
competitors. Confidential Information shall not include any data or information
that has been voluntarily disclosed to the public by the Employer (except where
such public disclosure has been made by the Executive without authorization) or
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.

1.11 “Disability” shall mean the inability of the Executive to perform each of
his material duties under this Agreement for the duration of the short-term
disability period under the Employer’s policy then in effect as certified by a
physician chosen by the Employer and reasonably acceptable to the Executive.

1.12 “Effective Date” shall mean December 1, 2007.

1.13 “Employer Information” means Confidential Information and Trade Secrets.

1.14 “Initial Term” shall mean that period of time commencing on the Effective
Date and running until the earlier of the close of business on the last business
day immediately preceding the second anniversary of the Effective Date or any
earlier termination of employment of the Executive under this Agreement as
provided for in Section 3.

1.15 “Payout Amount” shall mean the termination payment paid to the Executive in
the amount of the annual base salary currently in effect in conjunction with
termination of the Prior Employment Agreement.



--------------------------------------------------------------------------------

1.16 “Prior Employment Agreement” shall mean the Executive’s employment
agreement with Allied Bancshares, Inc., First National Bank of Forsyth County
and the organizers of the foregoing entities dated as of May 21, 2003.

1.17 “Term” shall mean the Initial Term and all subsequent renewal periods.

1.18 “Trade Secrets” means Employer information including, but not limited to,
technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which: (a) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use; and (b) is the subject
of efforts that are reasonable under the circumstances to maintain its secrecy.

2. Duties.

2.1 Position. The Executive is employed as the Regional President of the
Employer for Forsyth County, Hall County and any other market areas designated
by the Chief Executive Officer of the Employer from time to time and, subject to
the direction of the Chief Executive Officer of the Employer, shall perform and
discharge well and faithfully the duties which may be assigned to him from time
to time by the Employer in connection with the conduct of its business. The
duties and responsibilities of the Executive shall be those duties and
responsibilities commensurate with the position of a regional president of a
bank.

2.2 Full-Time Status. In addition to the duties and responsibilities assigned to
the Executive pursuant to Section 2.1 hereof, the Executive shall:

(a) devote substantially all of his time, energy and skill during regular
business hours to the performance of the duties of his employment (reasonable
vacations and reasonable absences due to illness excepted) and faithfully and
industriously perform such duties;

(b) diligently follow and implement all reasonable and lawful management
policies and decisions communicated to him by the Chief Executive Officer of the
Employer; and

(c) timely prepare and forward to the Chief Executive Officer of the Employer
all reports and accountings as may be requested of the Executive.

2.3 Permitted Activities. The Executive shall devote his entire business time,
attention and energies to the Business of the Employer and shall not during the
Term be engaged (whether or not during normal business hours) in any other
business or professional activity, whether or not such activity is pursued for
gain, profit or other pecuniary advantage; but this shall not be construed as
preventing the Executive from:

(a) investing his personal assets in businesses which (subject to clause
(b) below) are not in competition with the Business of the Employer and which
will not require any services on the part of the Executive in their operation or
affairs and in which his participation is solely that of an investor;



--------------------------------------------------------------------------------

(b) purchasing securities in any corporation, the securities of which are
regularly traded provided that such purchase shall not result in him
collectively owning beneficially at any time five percent (5%) or more of the
equity securities of any business in competition with the Business of the
Employer;

(c) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching so long as the
Chief Executive Officer of the Employer approves in writing of such activities
prior to the Executive’s engaging in them; and

(d) serving on the board of directors of the Bank of Ellijay, Alliance National
Bank, or Alliance Bancshares, Inc. and serving on committees of such boards of
directors;

provided, however, that Executive engages in such activities in a manner that
does not interfere with the discharge of his duties and responsibilities to the
Employer.

2.4 Policies and Procedures. Except as specifically set forth in this Agreement,
the Executive is subject to the policies and procedures of the Employer, as they
may be adopted from time to time by the Employer.

3. Term and Termination.

3.1 Term. This Agreement shall remain in effect for the Term. While this
Agreement remains in effect, on the second anniversary of the Effective Date,
and on every successive anniversary of the Effective Date, this Agreement shall
automatically be extended for a successive twelve-month period unless any party
gives written notice to the other of its or his intent not to extend this
Agreement with such written notice to be given not less than sixty (60) days
prior to the end of the Initial Term or such twelve-month period. In the event
such notice of non-extension is properly given, this Agreement shall terminate
at the end of the remaining Term then in effect and the Employer shall have no
further obligation to the Executive except for payment of amounts due and owing
under Section 4 as of the last day of the Term.

3.2 Termination. During the Term, the employment of the Executive under this
Agreement may be terminated only as follows:

3.2.1 By the Employer:

(a) For Cause, upon written notice to the Executive pursuant to Section 1.5.1
hereof, in which event the Employer shall have no further obligation to the
Executive except for payment of any Base Salary due and owing under Section 4.1
on the effective date of termination and reimbursement under Section 4.6 of
expenses incurred as of the effective date of termination;

(b) Without Cause, at any time, provided that the Employer shall give the
Executive thirty (30) days’ prior written notice of its intent to terminate, in
which event the Employer shall be required to continue to meet its obligations
to the Executive under Section 4.1 for twelve (12) months following the
effective date of termination and under Section 4.4 and shall provide
reimbursement under Section 4.6 of expenses incurred as of the effective date of
termination; or



--------------------------------------------------------------------------------

(c) Upon the Disability of Executive at any time, provided that the Employer
shall give the Executive thirty (30) days’ prior written notice of its intent to
terminate, in which event, the Employer shall be required to continue to meet
its obligation to the Executive under Section 4.1 for three (3) months following
the effective date of termination or until the Executive begins receiving
payments under the Employer’s long-term disability policy, whichever occurs
first and shall provide reimbursement under Section 4.6 of expenses incurred as
of the effective date of termination.

3.2.2 By the Executive:

(a) For Cause, upon written notice to the Employer pursuant to Section 1.5.2
hereof in which event the Employer shall be required to continue to meet its
obligation to the Executive under Section 4.1 for twelve (12) months following
the effective date of termination and under Section 4.4 and shall provide
reimbursement under Section 4.6 of expenses incurred as of the effective date of
termination; provided however, that the Employee’s continued employment for
thirty (30) days following any act or failure to act constituting Cause
hereunder, without delivery of written notice shall constitute consent to, and a
waiver of the Employee’s rights under this subsection with respect to such act
or failure to act; or

(b) Without Cause, upon sixty (60) days’ prior written notice to the Employer of
the Executive’s intent to terminate, in which event the Employer shall have no
further obligation to the Executive except for payment of any Base Salary due
and owing under Section 4.1 on the effective date of termination and
reimbursement under Section 4.6 of expenses incurred as of the effective date of
termination. In the event the Executive gives notice as provided herein, the
Employer shall have the right to immediately terminate the Executive and pay
Executive his Base Salary under Section 4.1 in lieu of the notice with no
further obligation to the Executive.

(c) Upon the Disability of the Executive, upon sixty (60) days’ prior written
notice to the Employer of the Executive’s intent to terminate, in which event
the Employer shall have no further obligation to the Executive except for
payment of any Base Salary due and owing under Section 4.1 on the effective date
of termination and reimbursement under Section 4.6 of expenses incurred as of
the effective date of termination. In the event the Executive gives notice as
provided herein, the Employer shall have the right to immediately terminate the
Executive and pay Executive his Base Salary under Section 4.1 in lieu of the
notice with no further obligation to the Executive.

3.2.3 At any time upon mutual, written agreement of the parties, in which event
the Employer shall have no further obligation to the Executive except for
payment of any Base Salary due and owing under Section 4.1 on the effective date
of termination and reimbursement under Section 4.6 of expenses incurred as of
the effective date of termination.

3.2.4 Notwithstanding anything in this Agreement to the contrary, the Term shall
end automatically upon the Executive’s death, in which event the Employer shall
have no further obligation to the Executive’s estate except for payment of any
Base Salary due and owing under



--------------------------------------------------------------------------------

Section 4.1 on the effective date of termination and reimbursement under
Section 4.6 of expenses incurred as of the effective date of termination.

3.3 Change of Control. If, within twelve (12) months following a Change of
Control: (a) the Executive terminates his employment for Cause; or (b) the
Employer terminates Executive’s employment without Cause, the Executive, or in
the event of his subsequent death, his designated beneficiaries or his estate,
as the case may be, shall receive, as liquidated damages, in lieu of all other
claims, a lump sum severance payment equal to one (1) times the Executive’s then
current Base Salary, plus the average of the Executive’s annual bonuses paid
pursuant to Section 4.2 of this Agreement for the three calendar years
immediately preceding the effective date of the Change of Control (with any such
calendar year(s) for which no annual bonus was paid being included in such
calculation as a zero dollar amount), plus any amounts not yet paid under
Section 4.4. The lump sum amount so calculated shall be paid in full on the last
day of the month following the date of termination.

In no event shall the payment described in this Section 3.3 exceed the amount
permitted by Section 280G of the Code. Therefore, if the aggregate present value
(determined as of the date of the Change of Control in accordance with the
provisions of Section 280G of the Code) of both the severance payment and all
other payments to the Executive in the nature of compensation which are
contingent on a change in ownership or effective control of the Employer or in
the ownership of a substantial portion of the assets of the Employer (the
“Aggregate Severance”) would result in a “parachute payment,” as defined under
Section 280G of the Code, then the Aggregate Severance shall not be greater than
an amount equal to 2.99 multiplied by Executive’s “base amount” for the “base
period, “ as those terms are defined under Section 280G of the Code. In the
event the Aggregate Severance is required to be reduced pursuant to this
Section 3.3, the Executive shall be entitled to determine which portions of the
Aggregate Severance are to be reduced so that the Aggregate Severance satisfies
the limit set forth in the preceding sentence. Notwithstanding any provision in
this Agreement, if the Executive may exercise his right to terminate employment
under this Section 3.3, the Executive may choose which provision shall be
applicable.

3.4 Effect of Termination.

3.4.1 Upon termination of the Executive’s employment hereunder for any reason,
the Employer shall have no further obligation to the Executive or the
Executive’s estate with respect to this Agreement, except for the payment of any
Base Salary due and owing under Section 4.1 on the effective date of termination
and reimbursement under Section 4.6 of expenses incurred as of the effective
date of termination of employment and any required payments set forth in
Sections 3.2.1(b) or (c); Section 3.2.2(a), or Section 3.3, as applicable.

3.4.2 As a condition to the Employer’s payment of any amount in connection with
the Executive’s termination of employment, the Executive agrees to sign a
customary and reasonable release in such form as reasonably required by the
Company. The Employer reserves the right to withhold payment of any amounts
payable upon termination until the revocation period associated with such
release expires (generally seven (7) days from the date the release is
executed).

3.4.3 Notwithstanding any provision in this Agreement to the contrary, any
payments otherwise payable to the Executive within the first six (6) months
following the effective date of termination of employment under a “nonqualified
deferred compensation plan”, within the



--------------------------------------------------------------------------------

meaning of Code Section 409A, shall be suspended and paid as soon as practicable
following the six-month anniversary of such effective date if, immediately prior
to the Executive’s termination of employment, the Executive is determined to be
a “specified employee” of the Employer within the meaning of Code
Section 409A(a)(2)(B)(i).

4. Compensation. The Executive shall receive the following salary and benefits
during the Term, except as otherwise provided below:

4.1 Base Salary. Beginning as of the Effective Date, the Executive shall be
compensated at a base rate of $200,000 per year (the “Base Salary”). The
Executive’s Base Salary shall be reviewed by the Chief Executive Officer of the
Employer at least annually, and the Executive shall be entitled to receive
annually an increase in such amount, if any, as may be determined by the Chief
Executive Officer of the Employer based on his evaluation of the Executive’s
performance. Base Salary shall be payable in accordance with the Employer’s
normal payroll practices.

4.2 Incentive Compensation. The Executive shall be entitled to annual bonus
compensation, if any, as determined by the Employer pursuant to any incentive
compensation program as may be adopted from time to time by the Employer.

4.3 Equity Incentives. The Executive is entitled to participate in equity
incentive programs established by the Employer to the extent determined by the
Board of Directors of the Employer or any committee thereof.

4.4 Cancellation Payment. The Executive will be paid the Payout Amount in equal
installments of one-fourth of the Payout Amount over a nine-month period, with
the first payment commencing on or as soon as administratively practicable after
the Effective Date and with an additional payment every three (3) months
thereafter until the entire Payout Amount is paid. The payment due for each
three-month period shall be made on or as soon as administratively practicable
after the last day of each such three-month period.

4.5 Automobile. The Employer will provide the Executive with the use of an
automobile of a make and model commensurate with the Executive’s status, as
determined by the Employer. Employer will pay or reimburse the Executive for all
expenses related to the operation, maintenance and repair of the automobile,
subject to verification in accordance with Section 4.6.

4.6 Business Expenses; Memberships. The Employer specifically agrees to
reimburse the Executive for:

(a) reasonable and necessary business (including travel) expenses incurred by
him in the performance of his duties hereunder, as approved by the Chief
Executive Officer of the Employer;

(b) the reasonable monthly dues associated with membership in Chattahoochee
Country Club; and

(c) continued professional education and educational pursuits, as approved in
advance by the Chief Executive Officer of the Employer, that have a mutually
beneficial impact on the Executive’s professional development and the
achievement of the goals of the Employer;



--------------------------------------------------------------------------------

provided, however, that the Executive shall, as a condition of reimbursement,
submit verification of the nature and amount of such expenses in accordance with
reimbursement policies from time to time adopted by the Employer and in
sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service.

4.7 Vacation. On a non-cumulative basis, the Executive shall be entitled to four
(4) weeks of vacation during each twelve-month period of the Term. The
Executive’s vacation time shall be administered in accordance with the policies
and procedures as may be adopted from time to time by the Employer. Unused
vacation will not be paid upon termination. The Executive will also receive sick
time or other leaves, if any, pursuant to the policies and procedures adopted by
the Employer.

4.8 Benefits. In addition to the benefits specifically described in this
Agreement, the Executive shall be entitled to such benefits as may be available
from time to time to executives of the Employer similarly situated to the
Executive. All such benefits shall be awarded and administered in accordance
with the Employer’s standard policies and practices. Such benefits may include,
by way of example only, retirement, dental, health, life and disability
insurance benefits and such other benefits as the Employer deems appropriate.

4.8 Withholding. The Employer may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income tax, FICA and other withholding
requirements.

5. Employer Information.

5.1 Ownership of Employer Information. All Employer Information received or
developed by the Executive while employed by the Employer will remain the sole
and exclusive property of the Employer.

5.2 Obligations of the Executive. The Executive agrees:

(a) to hold Employer Information in strictest confidence;

(b) not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Employer Information or any physical embodiments of Employer
Information except in furtherment of Employer’s business; and

(c) in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Employer Information from losing its character
or ceasing to qualify as Confidential Information or a Trade Secret.

In the event that the Executive is required by law to disclose any Employer
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
that such disclosure is required by law and then only after prior written notice
is given to the Employer when the Executive becomes aware that such disclosure
has been requested and is required by law. This Section 5 shall survive for a
period of twelve (12) months following termination of this Agreement for any
reason with respect to Confidential Information, and shall survive termination
of this Agreement for any reason for so long as is permitted by applicable law,
with respect to Trade Secrets.



--------------------------------------------------------------------------------

5.3 Delivery upon Request or Termination. Upon request by the Employer, and in
any event upon termination of his employment with the Employer, the Executive
will promptly deliver to the Employer all property belonging to the Employer,
including, without limitation, all Employer Information then in his possession
or control.

6. Non-Competition. The Executive agrees that during his employment by the
Employer hereunder and in the event of his termination:

 

  ·  

by the Employer pursuant to Sections 3.2.1(a) or (b);

 

  ·  

by the Executive pursuant to Section 3.2.2(a) or (b);

 

  ·  

by the Employer or the Executive in connection with a Change of Control pursuant
to Section 3.3; or

 

  ·  

upon expiration of the Term;

for a period of twelve (12) months thereafter, he will not (except on behalf of
or with the prior written consent of the Employer), within the Area, either
directly or indirectly, on his own behalf or in the service or on behalf of
others, as an executive officer or director of a financial institution,
undertake for any Competing Business duties and responsibilities similar to
those undertaken by the Executive for the Employer.

7. Non-Solicitation of Customers. The Executive agrees that during his
employment by the Employer hereunder and, in the event of his termination:

 

  ·  

by the Employer pursuant to Sections 3.2.1(a) or (b);

 

  ·  

by the Executive pursuant to Section 3.2.2(a) or (b);

 

  ·  

by the Employer or the Executive in connection with a Change of Control pursuant
to Section 3.3; or

 

  ·  

upon expiration of the Term;

for a period of twelve (12) months thereafter, he will not (except on behalf of
or with the prior written consent of the Employer), on his own behalf or in the
service or on behalf of others, solicit, divert or appropriate or attempt to
solicit, divert or appropriate, for any Competing Business any of the Employer’s
customers, including prospective customers actively sought by the Employer, with
whom the Executive has or had material contact during the last two (2) years of
his preceding his termination of employment, for purposes of providing products
or services that are competitive with those provided by the Employer.

8. Non-Solicitation of Employees. The Executive agrees that during his
employment by the Employer hereunder and, in the event of his termination:

 

  ·  

by the Employer pursuant to Sections 3.2.1(a) or (b);

 

  ·  

by the Executive pursuant to Section 3.2.2(a) or (b);

 

  ·  

by the Employer or the Executive in connection with a Change of Control pursuant
to Section 3.3; or

 

  ·  

upon expiration of the Term;

for a period of twelve (12) months thereafter, he will not, on his own behalf or
in the service or on behalf of others, solicit, recruit or hire away or attempt
to solicit, recruit or hire away, any employee of



--------------------------------------------------------------------------------

the Employer or its Affiliates to a Competing Business, whether or not: such
employee is a full-time employee or a temporary employee of the Employer or an
Affiliate (if applicable), such employment is pursuant to written agreement, and
such employment is for a determined period or is at will.

9. Remedies. The Executive agrees that the covenants contained in Sections 5
through 8 of this Agreement are of the essence of this Agreement; that each of
the covenants is reasonable and necessary to protect the business, interests and
properties of the Employer, and that irreparable loss and damage will be
suffered by the Employer should he breach any of the covenants. Therefore, the
Executive agrees and consents that, in addition to all the remedies provided by
law or in equity, the Employer shall be entitled to a temporary restraining
order and temporary and permanent injunctions to prevent a breach or
contemplated breach of any of the covenants and shall be relieved of its
obligation to make any and all payments to Executive that otherwise are or may
become due and payable to the Executive pursuant to Section 3. The Employer and
the Executive agree that all remedies available to the Employer or the
Executive, as applicable, shall be cumulative.

10. Severability. The parties agree that each of the provisions included in this
Agreement is separate, distinct and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any Agreement provision
shall not affect the validity or enforceability of any other provision of this
Agreement. Further, if any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction because of a conflict between
the provision and any applicable law or public policy, the provision shall be
redrawn to make the provision consistent with and valid and enforceable under
the law or public policy.

11. No Set-Off by the Executive. The existence of any claim, demand, action or
cause of action by the Executive against the Employer, or any Affiliate of the
Employer (if applicable), whether predicated upon this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Employer of any of its
rights hereunder.

12. Notice. All notices and other communications required or permitted under
this Agreement shall be in writing and, shall be delivered by hand or, if
mailed, shall be sent via the United States Postal Service, certified mail,
return receipt requested, or by overnight courier. All notices hereunder may be
delivered by hand or overnight courier, in which event the notice shall be
deemed effective when delivered. All notices and other communications under this
Agreement shall be given to the parties hereto at the following addresses:

(i) If to the Employer, to it at:

The Buckhead Community Bank

415 East Paces Ferry Road

Atlanta, GA 30305

ATTN: Chief Executive Officer

(ii) If to the Executive, to him at:

 

   

 

         

 

   

Any party hereto may change his or its address by advising the others, in
writing, of such change of address.



--------------------------------------------------------------------------------

13. Assignment. Neither party hereto may assign or delegate this Agreement or
any of its rights and obligations hereunder without the written consent of the
other party to this Agreement. The Employer will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employer to assume by
operation of law or otherwise the obligations under Section 3.3 of this
Agreement in the same manner and to the same extent that the Employer would be
required to perform them if no such succession had taken place.

14. Waiver. A waiver by one party to this Agreement of any breach of this
Agreement by the other party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.

15. Arbitration. Except for cases or controversies arising under or in
connection with Sections 5 though 9 of this Agreement, any controversy or claim
arising out of or relating to this contract, or the breach thereof, shall be
settled by binding arbitration in accordance with the Employment Dispute Rules
of the American Arbitration Association. Any such demand for arbitration must be
filed with the American Arbitration Association within six (6) months from the
date the controversy or claim arises or be forever barred. Judgment upon the
award rendered by the arbitrator may be entered only in a state or superior
court of Fulton County, Georgia or the federal court for the Northern District
of Georgia. The Employer and the Executive agree to share equally the fees and
expenses associated with the arbitration proceedings.

Executive must initial here: /s/ AW

16. Attorneys’ Fees. In the event that the parties have complied with this
Agreement with respect to arbitration of disputes and litigation ensues between
the parties concerning the enforcement of an arbitration award, the party
prevailing in such litigation shall be entitled to receive from the other party
all reasonable costs and expenses, including without limitation attorneys’ fees,
incurred by the prevailing party in connection with such litigation, and the
other party shall pay such costs and expenses to the prevailing party promptly
upon demand by the prevailing party.

17. Applicable Law and Choice of Forum. This Agreement shall be construed and
enforced under and in accordance with the laws of the State of Georgia. The
parties agree that any appropriate state court located in Fulton County, Georgia
or the federal court for the Northern District of Georgia shall have exclusive
jurisdiction of any case or controversy arising under or in connection with
Sections 5 through 9 of this Agreement and shall be a proper forum in which to
adjudicate such case or controversy. The parties consent and waive any objection
to the jurisdiction or venue of such courts.

Executive must initial here: /s/ AW

18. Interpretation. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein”, “hereunder”, “hereby”, “hereto”, “hereof” and any similar terms refer
to this Agreement. Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.

19. Entire Agreement. This Agreement embodies the entire and final agreement of
the parties on the subject matter stated in this Agreement. No amendment or
modification of this Agreement shall be valid or binding upon the Employer or
the Executive unless made in writing and signed by both parties.



--------------------------------------------------------------------------------

All prior understandings and agreements relating to the subject matter of this
Agreement, including, but not limited to, the Prior Employment Agreement, are
hereby expressly terminated.

20. Rights of Third Parties. Nothing herein expressed is intended to or shall be
construed to confer upon or give to any person, firm or other entity, other than
the parties hereto and their permitted assigns, any rights or remedies under or
by reason of this Agreement.

21. Survival. The obligations of the Executive pursuant to Sections 5, 6, 7, 8
and 9 shall survive the termination of the employment of the Executive hereunder
for the period designated under each of those respective sections.

22. Representation Regarding Restrictive Covenants. The Executive represents
that he is not and will not become a party to any noncompetition or
nonsolicitation agreement or any other agreement which would prohibit him from
entering into this Agreement or providing the services for the Employer
contemplated by this Agreement on or after the Effective Date. In the event the
Executive is subject to any such agreement, this Agreement shall be rendered
null and void and the Employer shall have no obligations to the Executive under
this Agreement.

IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this Agreement as of the date first shown above.

 

THE EMPLOYER:

THE BUCKHEAD COMMUNITY BANK

By:  

/s/ Marvin Cosgray

Name:   Marvin Cosgray Title:   Chief Executive Officer THE EXECUTIVE:

/s/ Andrew K. Walker

Andrew K. Walker